133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gabriel Chehadeh;  Chedco Development, Inc., a Minnesotacorporation, Plaintiffs,v.Roffe Containers, Inc., a dissolved Minnesota corporation;David Thomas, Defendants-Appellees,Jerry Aamot, Defendant-Appellant,George Corbey;  Donald Scott;  Aamot/Thomas Partnership, aMinnesota partnership, Defendants-Appellees.
No. 96-4265.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 20, 1997Filed:  December 12, 1997

Before BEAM, HEANEY, and BRIGHT, Circuit Judges.
PER CURIAM.


1
Jerry Aamot appeals from the district court's1 order which compelled Aamot to transfer his entire interest in Roffe Container, Inc., (Roffe) to Roffe for $179,806.00, less the $40,000 in attorney fees and costs awarded Roffe;  compelled Aamot to return all sums paid by Chedco Development, Inc., pursuant to a purported stock transfer agreement;  and dismissed Aamot's remaining claims.


2
After carefully reviewing the record and the parties' submissions, we conclude that the district court did not err.  Accordingly, we affirm.  See 8th Cir.R. 47B.



1
 Honorable Jonathan Lebedoff, United States Magistrate Judge for the District of Minnesota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)